IN THE COURT OF APPEALS OF IOWA

                                   No. 21-0643
                             Filed November 3, 2021


IN THE INTEREST OF J.R.,
Minor Child,

T.F., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Kimberly Ayotte,

District Associate Judge.



       A mother appeals the termination of her parental rights to a child.

AFFIRMED.



       Jeremy M. Evans of Carr Law Firm, P.L.C, Des Moines, for appellant

mother.

       Thomas J. Miller, Attorney General and Diane Murphy Smith, Assistant

Attorney General, for appellee, State.

       Erin Elizabeth Mayfield, Des Moines, attorney and guardian ad litem for

minor child.




       Considered by Bower, C.J., and Vaitheswaran and Schumacher, JJ.
                                          2


VAITHESWARAN, Judge.

       A mother appeals the termination of her parental rights to a child, born in

2019. She contends the State failed to prove the grounds for termination cited by

the district court.

       We may affirm if we find clear and convincing evidence to support any of

the grounds. In re D.W., 791 N.W.2d 703, 707 (Iowa 2010). We will focus on Iowa

Code section 232.116(1)(h) (2021), which requires proof of several elements,

including proof the child cannot be returned to parental custody.

       The mother began using marijuana when she was twelve and

methamphetamine when she was fourteen.            Her usage continued on and off

through the inception of this proceeding three months after the child’s birth. The

mother was thirty-seven at that time.

       The State applied to temporarily remove the child based on allegations that

the mother “was abusing methamphetamines and living out of her car with this

child.” The district court granted the application. The State followed up by filing a

child-in-need-of-assistance petition. The mother stipulated to adjudication of the

child as a child in need of assistance.

       The mother underwent a substance-abuse evaluation. She reported daily

methamphetamine usage.        She began inpatient treatment and made enough

progress to have the child placed with her at the facility.

       The reunification was short-lived. The mother was discharged from the

facility after being confronted with evidence of ongoing contact with the child’s

father, in violation of a criminal no-contact order.            She relapsed on

methamphetamine five hours after leaving.
                                            3


       The State applied to modify the child’s placement. The district court granted

the application.

       The mother continued her downward spiral. She was arrested and jailed

on drug-related charges and remained in jail for approximately three months.

       On her release, the mother renewed her efforts to engage in reunification

services. She attended outpatient substance-abuse treatment sessions twice per

week for about one month, and then she began extended outpatient treatment,

which included weekly individual sessions.

       The department employee overseeing the case, who had worked with the

mother for years, expressed some angst about her recommendation to terminate

the mother’s parental rights. She testified to “battl[ing] with that decision” in light

of “the changes” she “[saw] in [the mother] over this case.” The factors that

ultimately swayed her were the mother’s minimal time in inpatient recovery, her

lack of honesty, and her failure to visit the child after she left the facility and before

she was jailed.

       At the termination hearing, the mother testified to six or seven months of

sobriety but acknowledged she was not ready to have the child returned to her

custody. In her words, “[R]ight now, I feel like I need at least a couple more months

to prove to myself and to everybody that I can do this.”

       On our de novo review, we agree with the district court that the State proved

the elements of Iowa Code section 232.116(1)(h). We affirm the termination of the

mother’s parental rights to the child.

       AFFIRMED.